Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered June 8, 2001, in favor of plaintiff in the total amount of $79,706.70 and against defendant-appellant, and bringing up for a review an order which granted plaintiffs motion for summary judgment in lieu of complaint, unanimously affirmed, with costs.
Appellant’s unconditional guaranty of the corporate defendant’s promissory note is an instrument for the payment of money only within the meaning of CPLR 3213 (European Am. Bank v Lofrese, 182 AD2d 67, 71 [1992]). It does not avail *181appellant to urge the corporate defendant’s defenses to the note (see id. at 73). Concur — Nardelli, J.P., Andrias, Saxe, Williams and Marlow, JJ.